Smith, Judge.
Appellants were convicted by a jury on two counts of violating Code § 26-2101. Their appeal asserts the trial court erred in finding subsection (c) of that statute to be *589constitutional, in overruling theii: motion to suppress evidence seized without a warrant, and in charging the definition of constructive knowledge set out in subsection (a) of that statute. Our courts have previously confronted the exact contentions, and those decisions require affirmance of the trial court. Sewell v. State, 238 Ga. 495 (233 SE2d 187) (1977); Stop, Inc. v. State, 149 Ga. App. 306 (1979). Appellants’ remaining contention is that the magazine and devices seized are not obscene. However, our review of them mandates a holding that the seized items are obscene within the definitions of Code § 26-2101 (b) and (c).
Submitted March 13,1979 —
Decided April 9, 1979.
Robert Eugene Smith, Charles W. Boyle, for appellant.
Hinson McAuliffe, Solicitor, Leonard W. Rhodes, Assistant Solicitor, for appellee.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.